Citation Nr: 1216462	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  09-26 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for dysmenorrhea (menstrual cramps).

3.  Entitlement to service connection for bilateral knee disorder, including as due to a qualifying chronic disability.

4.  Entitlement to service connection for a respiratory disorder, including as due to a qualifying chronic disability.

5.  Entitlement to service connection for thoracolumbar spine disorder, including as due to a qualifying chronic disability.

6.  Entitlement to service connection for headaches, including as due to a qualifying chronic disability.

7.  Entitlement to service connection for bilateral hip disorder, including as due to a qualifying chronic disability.

8.  Entitlement to service connection for cervical spine disorder, including as due to a qualifying chronic disability.

9.  Entitlement to service connection for chronic pain syndrome (fibromyalgia), including as due to a qualifying chronic disability.

10.  Entitlement to service connection for bilateral shoulder disorder, including as due to a qualifying chronic disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant (Veteran), Veteran's Co-Worker


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July to October 1984, and from December 1990 to May 1991, including duty during the Persian Gulf War from December 1990 to May 1991, with service in the Southwest Asia Theater of Operations beginning in January 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul Minnesota.

In March 2012, the Veteran testified at a Board videoconference hearing conducted before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  Additional evidence was received at the hearing, for which a waiver of initial RO consideration was provided.  38 C.F.R. § 20.1304 (2011).

The issues of service connection for bilateral knee disorder, thoracolumbar spine disorder, headaches, bilateral hip disorder, cervical spine disorder, and bilateral shoulder disorder, all including as due to a qualifying chronic disability, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War.

2.  The Veteran did not sustain a foot injury in service.

4.  Symptoms of bilateral pes planus were not chronic in service.

5.  The Veteran did not have continuous symptoms of bilateral pes planus since service separation.

6.  The currently diagnosed bilateral pes planus is not related to active service.

7.  Symptoms of dysmenorrhea were not chronic in service.

8.  The Veteran did not have continuous symptoms of dysmenorrhea since service separation.

9.  The currently diagnosed dysmenorrhea is not related to active service.

10.  The Veteran's chest pain and shortness of breath have not been attributable to a known clinical disorder.

11.  The Veteran's undiagnosed respiratory disorder manifested to a compensable degree after service.

12.  The evidence of record shows that the Veteran has a current diagnosis of fibromyalgia.  

13.  The evidence of record has shown that the Veteran's fibromyalgia manifested to a compensable degree after service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral pes planus are not met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

2.  The criteria for service connection for dysmenorrhea are not met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

3.  Resolving reasonable doubt in favor of the Veteran, service connection for a respiratory disorder, as due to a chronic qualifying disability, is warranted.  
38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 5107 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.303, 3.304, 3.317 (2011).

4.  Resolving reasonable doubt in favor of the Veteran, service connection for fibromyalgia, as due to a chronic qualifying disability, is warranted.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In timely August 2006 and October 2007 letters, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection as well as what information and evidence must be submitted by the Veteran.  The notices included provisions for disability ratings and for the effective date of the claim.

With regard to the duty to assist, the Veteran was provided with VA examinations in January 2007, February 2007, March 2009, March 2010, and January 2011.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions/findings obtained in this case are adequate, as the opinions are predicated on a full reading of the VA medical records in the Veteran's claims file.  The VA nexus opinions provided considered all the pertinent evidence of record, to include service treatment records, VA treatment records, comprehensive physical examinations, and the statements of the Veteran.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements regarding the issues addressed on the merits in this Board decision.   

The Board also finds that the some of the Veteran's service treatment records (STRs) have been found to be unavailable.  The claims file only includes the Veteran's DD Form 214 and partial service treatment records.  When a veteran's records are lost or destroyed, VA has a heightened duty to assist, which includes searching for alternate records.  Washington v. Nicholson, 19 Vet. App. 362, 369-71 (2005); see also Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  The Board is mindful that, in a case such as this, VA also has a heightened obligation to assist a veteran in the development of the claim.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  

In this case, in a June 2007 memorandum, VA indicated that all procedures to obtain missing service treatment records had been correctly followed, and that all efforts had been exhausted such that further attempts would be futile.  Further, in an October 2007 letter to the Veteran, VA told the Veteran that the service treatment records were unavailable, and requested that she submit any documents in her possession.  Thus, the VCAA duties to assist in attempting to locate these records and of notifying the Veteran in such missing records cases has been fulfilled, 
and there is no basis for any further pursuit of service treatment records.  38 C.F.R. § 3.159(e)(1) (2011).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording VA examinations.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's partial service treatment records, post-service VA and private treatment records, VA examination reports, and the Veteran's statements.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

During the March 2012 Board personal hearing, the Veterans Law Judge (VLJ) noted the elements of service connection that were lacking to substantiate the Veteran's claims, including the need for evidence of a nexus to service for the Veteran's disabilities.  No additional pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative; therefore, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2011).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

When a veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a); see also 38 U.S.C.A. § 1154 (West 2002).

Service connection may also be established on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317(a)(1).  In claims based on undiagnosed illness, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Notably, laypersons are competent to report objective signs of illness.  Id.

A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 1117 is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (C), any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i)(B).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. 
§ 3.317(a)(2), (3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; 
(6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; 
(8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. 
§ 3.317(b).

The Board notes that, effective July 13, 2010, VA has amended its adjudication regulations governing presumptions for certain Persian Gulf War Veterans.  Such revisions amend § 3.317(a)(2)(i)(B) to clarify that chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome are examples of medically unexplained chronic multisymptom illnesses and are not an exclusive list of such illnesses.  Additionally, the amendment removes § 3.317(a)(2)(i)(B)(4) which reserves to the Secretary the authority to determine whether additional illnesses are "medically unexplained chronic multisymptom illnesses" as defined in paragraph (a)(2)(ii) so that VA adjudicators will have the authority to determine on a case-by-case basis whether additional diseases meet the criteria of paragraph (a)(2)(ii).  These amendments are applicable to claims pending before VA on October 7, 2010, as well as claims filed with or remanded to VA after that date.  See 75 Fed. Reg. 61,997 (Oct. 7, 2010).

Compensation under 38 U.S.C.A. § 1117 shall not be paid if: (1) there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; (2) if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) if there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

The term "Persian Gulf Veteran" means a Veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(d)(1).  A Persian Gulf Veteran is one who served in Southwest Asia (including Iraq) at any time since August 1990.  38 C.F.R. §§ 3.2, 3.317.  Based upon a review of service records, the Board finds that the Veteran is a Persian Gulf Veteran.  The DD Form 214 reflects that the Veteran had service in the Southwest Asia theater of operations beginning in January 1991.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau at 1372). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on a veteran's behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Status as a Persian Gulf Veteran

As noted above, the term "Persian Gulf Veteran" means a Veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(d)(1).  A Persian Gulf Veteran is one who served in Southwest Asia (including Iraq) at any time since August 1990.  38 C.F.R. §§ 3.2, 3.317.  Based upon a review of service records, the Board finds that the Veteran is a Persian Gulf Veteran.  The evidence shows the Veteran entered active duty during the Persian Gulf War from December 1990 to May 1991, with service in the Southwest Asia Theater of Operations beginning in January 1991, and had foreign service of 3 months and 21 days.

Service Connection for Bilateral Pes Planus

The Veteran contends that she has bilateral pes planus that began during active service.  During the current claim, the Veteran asserted that her bilateral pes planus was caused by the military style boots she had to wear during active duty service.  

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience any in-service injury or disease of the feet, and that bilateral pes planus symptoms were not chronic in service.  The Veteran is competent to report wearing military style boots in service.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  However, the Board notes that while wearing military style boots may be an event in service, it is not an injury or disease in service.  The Veteran's service treatment records contain no evidence of symptoms, complaints, diagnosis, or treatment for a bilateral foot disorder, including of bilateral pes planus.  The March 1991 service separation medical examination does not indicate any history or complaints by the Veteran, symptoms, or diagnosis of bilateral pes planus, which reflects that any symptoms of the feet associated with wearing boots in service were not of a chronic nature in service.  Where there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that symptoms of bilateral pes planus have not been continuous since service separation in May 1991.  As indicated, at the March 1991 service separation medical examination, the Veteran did not report any history or current bilateral pes planus symptoms, and was not diagnosed with bilateral pes planus.  Following service separation in May 1991, the evidence of record shows no diagnosis or treatment for bilateral pes planus until October 2006.  The absence of post-service findings, diagnosis, or treatment for over fifteen years after service is one factor that tends to weigh against a finding of either bilateral pes planus in service or continuous bilateral pes planus symptoms after service separation.  See Buchanan at 1337 (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).

While the Veteran is competent to state that she had symptoms of bilateral pes planus at any time, including in service, the Board finds that the Veteran's more recent assertions of chronic bilateral pes planus symptoms in service and continuous bilateral pes planus symptoms since service, made in the context of the July 2006 claim for service connection (disability compensation) for bilateral pes planus, are outweighed by the other, more contemporaneous, lay and medical evidence of record, and are not credible.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The recent statements of chronic bilateral pes planus symptoms in service and continuous post-service bilateral pes planus symptoms are inconsistent with the Veteran's own contemporaneous history at the March 1991 service separation medical examination.  The Veteran's recent statements of chronic symptoms of bilateral pes planus in service and continuous post-service symptoms of bilateral pes planus are also inconsistent with the Veteran's own histories and the findings in VA and private treatment records.  The September 1994 VA Gulf War Registry medical examination does not reflect any history of the Veteran having been treated or diagnosed with bilateral pes planus or even reflect any report of chronic bilateral pes planus symptoms in service or continuous bilateral pes planus symptoms since service separation.  

Private treatment records dated from November 2000 to October 2006 do not reflect that the Veteran was diagnosed with bilateral pes planus or reflect any reports of chronic bilateral pes planus symptoms in service or continuous bilateral pes planus symptoms since service separation.  For treatment, the Veteran would be expected to give a full and accurate history to get good treatment.  In none of these examinations for treatment does the Veteran give a history of foot injury or disease in service or even chronic bilateral foot disorder or pes planus symptoms in service or continuous bilateral pes planus or other foot disorder symptoms since service.  See Cartright, 2 Vet. App. at 25; Pond v. West, 12 Vet. App. 341 (1991).  The Board also notes that the Veteran was prescribed orthotics in June 1993; however, the Veteran testified at the March 2012 Board personal hearing that the orthotics were prescribed for hip pain.  See Bennett, (the Board may rely upon lay testimony as to observable facts).  

The Board further finds that the weight of the evidence demonstrates that the Veteran's current bilateral pes planus is not related to her active service.  In the February 2007 VA medical examination, the VA examiner reported no painful motion, weakness, instability, or tenderness of either foot.  In the January 2008 private opinion, the private examiner diagnosed bilateral pes planus; however, he could not relate the current bilateral pes planus to active duty service.  In the 
March 2010 private foot opinion, the private examiner opined that the Veteran's bilateral pes planus was caused by the Veteran's abnormal body mechanics and by wearing military style boots in service.

In the March 2010 VA foot examination, the VA examiner diagnosed bilateral pes planus.  The VA examiner opined that, based on the evidence of record, the Veteran's bilateral pes planus was less likely than not (less than a 50/50 probability) caused by or the result of active military service.  The VA examiner reasoned that there were no records indicating treatment for chronic bilateral pes planus in service.  The VA examiner further reasoned that the Veteran did not report any bilateral pes planus symptoms at the September 1994 VA Gulf War Registry medical examination.  The VA examiner also opined that the Veteran's bilateral pes planus was not caused by the service-connected ankle sprain; the VA examiner reasoned that bilateral pes planus is usually a congenital disease and would not be caused by an ankle sprain. 

The Board finds that the January 2008 private foot opinion is of no probative value.  The private examiner did not provide an opinion regarding whether the bilateral pes planus was related to active duty service.  See Obert, 5 Vet. App. at 33; see also Beausoleil, 8 Vet. App. at 463; Libertine, 9 Vet. App. at 523.  The Board also finds that the March 2010 private foot opinion is of little probative value.  The 
March 2010 private examiner opined that the Veteran's bilateral pes planus was due to abnormal body mechanics and was aggravated by wearing military style boots during active duty service; however, the March 2010 private examiner did not provide any rationale or a supporting factual basis for his opinion.  Claiborne, 
19 Vet. App. at 186 (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data); see also Bloom, 
12 Vet. App. at 187 (an opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller, 11 Vet. App. at 348.  

The March 2010 opinion also did not accurately note the facts of no complaints or treatment in service, denial of history of foot problems at the September 1994 VA examination, and an absence of chronic symptoms in service or continuous symptoms since service separation, including the lack of symptoms or treatment of bilateral pes planus in private treatment records dated from November 2000 to October 2006.  Such opinion based on only partial facts is of diminished probative value.  While an examiner can render a current diagnosis based upon his examination of the veteran, the Court has held that without a thorough review of the record, an opinion regarding the etiology of the underlying condition can be no better than the facts alleged by the veteran.  Swan v. Brown, 5 Vet. App. 229, 233 (1993).  In effect, it is mere speculation.  See Black v. Brown, 5 Vet. App. 177, 180 (1993).  Such an opinion based upon an inaccurate factual premise has no probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

The Board finds that the March 2010 VA foot opinion is of high probative value because it is based on a factually accurate history, as it appears the VA examiner was informed of the relevant evidence in this case that included the absence of complaints of bilateral pes planus in service as indicated by the service treatment records, the September 1994 VA Gulf War Registry medical examination reflecting no complaints or diagnosis for bilateral pes planus, and the lack of symptoms or treatment of bilateral pes planus in private treatment records dated from 
November 2000 to October 2006.  The VA examiner relied on accurate facts, and gave a fully articulated opinion that is consistent with the accurate facts found in this case and is supported by a sound reasoning.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for bilateral pes planus, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Service Connection for Dysmenorrhea

The Veteran contends that she has dysmenorrhea that began during active service.  During the current claim, the Veteran asserted that her menstrual cramps began shortly after separation from service in December 1991.  

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience any in-service injury or disease of the gynecological system, including that dysmenorrhea symptoms were not chronic in service.  The Board notes that the Veteran's service treatment records contain no evidence of symptoms of dysmenorrhea by the Veteran.  The March 1991 service separation medical examination did not indicate any complaints, symptoms, or diagnosis of dysmenorrhea.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that symptoms of dysmenorrhea have not been continuous since service separation in May 1991.  As indicated, at the March 1991 service separation medical examination, the Veteran did not report any current dysmenorrhea symptoms, and was not diagnosed with dysmenorrhea.  Following service separation in May 1991, the evidence of record shows no diagnosis or treatment for dysmenorrhea until September 1994.  The absence of post-service findings, diagnosis, or treatment for over three years after service is one factor that tends to weigh against a finding of either dysmenorrhea in service or continuous dysmenorrhea symptoms after service separation.  
See Buchanan at 1337 (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).  

While the Veteran is competent to state that she had symptoms of dysmenorrhea at any time, including in service, the Board finds that the Veteran's more recent assertions of chronic dysmenorrhea symptoms in service and continuous dysmenorrhea symptoms since service, made in the context of the July 2006 claim for service connection (disability compensation) for dysmenorrhea, are outweighed by the other, more contemporaneous, lay and medical evidence of record, and are not credible.  See Charles, 16 Vet. App. 370.  The recent statements of chronic dysmenorrhea symptoms in service and continuous post-service dysmenorrhea symptoms are inconsistent with the Veteran's own contemporaneous history at the March 1991 service separation medical examination, as well as the October 1991 National Guard service enlistment examination report, which did not indicate any history, complaints, symptoms, or diagnosis of dysmenorrhea.  The Veteran's recent statements of chronic symptoms of dysmenorrhea in service and continuous post-service symptoms of dysmenorrhea are also inconsistent with the Veteran's own histories and the findings in VA and private treatment records.  The September 1994 VA Gulf War Registry medical examination reflects a diagnosis of dysmenorrheal, without specific etiology.  November 1994 and 
January 1996 VA gynecological examinations were normal.  Private treatment records dated from November 2000 to August 2001 and from March 2003 to October 2006 do not reflect that the Veteran was diagnosed with dysmenorrhea or reflect any report of chronic dysmenorrhea symptoms in service or continuous dysmenorrhea symptoms since service separation.  For treatment, the Veteran would be expected to give a full and accurate history to get good treatment.  In none of these examinations for treatment does the Veteran give a history of chronic dysmenorrhea symptoms in service, or continuous dysmenorrhea symptoms since service.  See Cartright; Pond.  

The Veteran has also been inconsistent when reporting her dysmenorrhea symptoms.  In the September 1994 VA Gulf War Registry medical examination, the Veteran reported severe menstrual cramps beginning in May 1992.  In the 
January 2007 VA gynecological examination, the Veteran reported that she only had a 12-13 year history of dysmenorrhea without a specific diagnosis.  See Caluza, 7 Vet. App. 498 (when weighing credibility, VA may consider inconsistent statements provided by the veteran).  

The Board further finds that the weight of the evidence demonstrates that the Veteran's current dysmenorrhea is not related to her active service.  In the 
January 2007 VA gynecological examination, the VA examiner reported that the Veteran only had a 12-13 year history of dysmenorrhea without a specific diagnosis.  A 12 to 13 year history reflects a post-service onset of symptoms from 3 to 4 years after service separation, consistent with the Board's findings of no chronic symptoms in service and no continuous symptoms after service, which also precludes any factual basis of in-service symptoms or post-service continuous symptomatology that might support an opinion of nexus to service.  The January 2007 VA examiner further opined that he could not resolve the cause of the Veteran's dysmenorrhea without resorting to speculation.  

In the March 2010 VA gynecological examination, the VA examiner diagnosed dysmenorrhea.  The VA examiner opined that, based on the evidence of record, the Veteran's dysmenorrhea was less likely than not (less than a 50/50 probability) caused by or the result of active military service.  The VA examiner reasoned that dysmenorrhea is commonly due to structural abnormalities of the female reproductive tract or uterine cramping related to release of prostaglandins.  

The Board finds that the January 2007 VA gynecological opinion is of no probative value.  The VA examiner could not opine whether the dysmenorrhea was related to active duty service without resorting to speculation, and the history of onset of symptoms would be inconsistent with any opinion of nexus to service, and would render any such purported opinion of no probative value because it would be based on upon inaccurate factual assumptions of either in-service injury or disease or chronic symptoms or of continuous post-service symptomatology.  See Obert, 
5 Vet. App. at 33; see also Beausoleil, 8 Vet. App. at 463; Libertine, 9 Vet. App. at 523.  

The Board finds that the March 2010 VA gynecological opinion is of high probative value because it is based on a factually accurate history, as it appears the VA examiner was informed of the relevant evidence in this case that included the absence of complaints of dysmenorrhea in service as indicated by the service treatment records, the September 1994 VA Gulf War Registry medical examination where the Veteran reported severe menstrual cramps beginning in May 1992, the November 1994 and January 1996 VA gynecological examinations reflecting a normal gynecological system, the lack of symptoms or treatment of dysmenorrhea in private treatment records dated from November 2000 to July 2002, and the January 2007 VA gynecological examination where the VA examiner reported that the Veteran only had a 12-13 year history of dysmenorrhea without a specific diagnosis.  The VA examiner relied on accurate facts, and gave a fully articulated opinion that is consistent with the accurate facts found in this case and is supported by a sound reasoning.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for dysmenorrhea, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Service Connection for a Respiratory Disorder

The Veteran contends that she walked by burning storage units while serving in the Persian Gulf during service and served near an area that was targeted by SCUD missiles.  As noted above, based upon a review of service records, the Board has found that the Veteran is a Persian Gulf Veteran.

The Veteran's service treatment records show no complaints of chest pains or shortness of breath.  A February 2007 VA respiratory examination reflects that the Veteran reported shortness of breath, especially when her shoulder pain flared up. The examination did not result in a diagnosis for the respiratory disorder; however, the VA examiner opined that the breathing trouble was secondary to shoulder pain.  In the March 2010 VA respiratory examination, the VA examiner opined that no medical explanation was available for the Veteran's respiratory disorder and further opined that the Veteran's breathing condition would be classified as an undiagnosed illness.  

In this Veteran's case, the Board finds that the evidence of record is at least in relative equipoise on the question of whether the Veteran has a current undiagnosed illness that causes chest pain and shortness of breath, and that the reported symptoms of chest pains and shortness of breath have manifested to a compensable (10 percent) degree since discharge from service.  The Board has analyzed the Veteran's reported symptoms of chest pains and shortness of breath by analogy under Diagnostic Code 6602 (asthma, bronchial).  Diagnostic Code 6602 provides a 10 percent rating for Forced Expiratory Volume in one second (FEV-1) of 
71 to 80 percent predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent, or; intermittent inhalational or oral bronchodilator therapy.  In the February 2007 VA Respiratory examination, the VA examiner reported a FEV-1 of 77 percent.  

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that, on the basis of the Veteran's undiagnosed respiratory disorder being shown to be compensably disabling, the criteria for service connection for a respiratory disorder, including as due to a chronic qualifying disability, have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Service Connection for Fibromyalgia

The Veteran contends that she walked by burning storage units while serving in the Persian Gulf during service and served near an area that was targeted by SCUD missiles.  As noted above, based upon a review of service records, the Board has found that the Veteran is a Persian Gulf Veteran.

The Veteran's service treatment records show no complaints of fibromyalgia.  In a December 2003 private treatment record, the private examiner reported chronic musculoskeletal pain with unclear etiology.  The private examiner opined that the Veteran had fibromyalgia-like symptoms.  A February 2007 VA examination reflects that the Veteran reported chronic muscle pain.  The VA examiner opined that the Veteran did not have current polymyalgia rheumatica and diagnosed diffuse muscle pain likely due to overuse.  In a November 2008 private treatment record, the private examiner reported myalgias, likely secondary to stress.  The private examiner opined that the symptoms could reflect fibromyalgia; however, the Veteran did not have the typical tender spots.  In the March 2010 VA medical examination, the VA examiner also opined that the Veteran's diffuse muscle pain was related to the Veteran's joint and spine disabilities.  In a March 2011 private treatment record, the private examiner reported a diagnosis of fibromyalgia.  In a June 2011 private treatment record, the Veteran reported chronic pain; the private examiner diagnosed fibromyalgia.  

In this Veteran's case, the Board finds that the evidence of record is at least in relative equipoise on the question of whether the Veteran has a current diagnosis of fibromyalgia, and whether the symptoms of fibromyalgia have manifested to a compensable level since discharge from service.  The Board has analyzed the Veteran's reported symptoms of fibromyalgia under Diagnostic Code 5025 (Fibromyalgia).  Diagnostic Code 5025 provides a 10 percent rating for fibromyalgia symptoms that require continuous medication for control.  An 
October 2002 private treatment record reflects the Veteran was prescribed INDOCIN, which is a non-steroidal anti-inflammatory drug (NSAID) used to reduce swelling and to treat joint and muscular pain.  June and September 2011 private treatment records reflect that the Veteran was prescribed GABAPENTIN, which is used to treat certain types of nerve pain.   

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that, on the basis of the Veteran's fibromyalgia being shown to be compensably (10 percent) disabling, the criteria for service connection for fibromyalgia, including as due to a chronic qualifying disability, have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for bilateral pes planus is denied.

Service connection for dysmenorrhea is denied.  

Service connection for a respiratory disorder is granted.  

Service connection for fibromyalgia is granted.


REMAND

The Board finds that a remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's remaining claims for service connection for bilateral knee disorder, thoracolumbar spine disorder, headaches, bilateral hip disorder, cervical spine disorder, and bilateral shoulder disorder, all including as due to a qualifying chronic disability.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the factor of relationship of current disability to service, the United States Court of Appeals for Veterans Claims has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304 (2011).

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. 
§ 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. §§ 3.304, 3.306. 

In explaining the meaning of an increase in disability, the Court has held that "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002) (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability).  However, the increase need not be so severe as to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).

In an August 1988 National Guard medical examination, the Veteran reported being in a car accident in 1987 between periods of service, and injuring her back, head, legs, and shoulders.  In the December 1990 service entrance examination "Report of Medical History," the Veteran again reported being in a car accident in 1987, reporting injuries to her shoulder, head, back, and legs.  Because these injuries were "noted" at service entrance examination in December 1990, specifically on the examination report, the Veteran is not entitled to the presumption of soundness at service entrance in December 1990.  38 U.S.C.A. § 1111. 

In the February 2007 VA medical examination, the Veteran was diagnosed with bilateral shoulder tendonitis, cervical strain syndrome, thoracic strain syndrome, lumbosacral strain syndrome, bilateral hip bursitis, and bilateral patellofemoral syndrome.  In the March 2010 VA medical examination, the Veteran was diagnosed with chronic headaches.  These diagnoses are all known clinical diagnoses and, therefore, not undiagnosed illnesses.  As such, the undiagnosed illness presumptive provisions of 38 U.S.C.A. § 1117 do not apply and other provisions of a qualifying chronic disability do not provide an exception for any of these disabilities.  

In the February 2007 VA medical examination, the VA examiner opined that the Veteran's bilateral knee disorder, thoracolumbar spine disorder, headaches, bilateral hip disorder, cervical spine disorder, and bilateral shoulder disorder were all caused by the Veteran's 1987 car accident (that occurred between periods of service); however, the VA examiner did not provide an opinion whether any of these disorders were aggravated (permanently worsened in severity) by service.  

The Board finds that there are complex medical questions presented by this case which are not currently addressed by the evidence of record.  The Board notes that no VA or private medical report is of record with an etiology opinion specifically addressing the question of whether the Veteran's preexisting bilateral knee disorder, thoracolumbar spine disorder, headaches, bilateral hip disorder, cervical spine disorder, or bilateral shoulder disorder, which were caused by the 1987 motor vehicle accident injury, were aggravated by the Veteran's military service.  For these reasons, the Board finds that an opinion is needed regarding whether the Veteran's preexisting bilateral knee disorder, thoracolumbar spine disorder, headaches, bilateral hip disorder, cervical spine disorder, or bilateral shoulder disorder were aggravated by the Veteran's military service.  

Accordingly, the issues of service connection for bilateral knee disorder, thoracolumbar spine disorder, headaches, bilateral hip disorder, cervical spine disorder, and bilateral shoulder disorder are REMANDED for the following action:

1.  The RO should schedule the Veteran for a VA examination to include a medical opinion as to whether the Veteran's preexisting bilateral knee disorder, thoracolumbar spine disorder, headaches, bilateral hip disorder, cervical spine disorder, or bilateral shoulder were aggravated during active service.  The examiner is requested to review all pertinent records associated with the claims file.  

The VA examiner should offer the following opinions:

A.  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral knee disorder permanently worsened in severity (was "aggravated") by active service?  

B.  If it is your opinion that there was permanent worsening of pre-service bilateral knee disability during service, did such worsening represent the natural progression of the bilateral knee disorder OR was such worsening beyond a natural progression of the bilateral knee disorder?  

C.  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's thoracolumbar spine disorder permanently worsened in severity (was "aggravated") by active service?  

D.  If it is your opinion that there was permanent worsening of pre-service thoracolumbar spine disability during service, did such worsening represent the natural progression of the thoracolumbar spine disorder OR was such worsening beyond a natural progression of the thoracolumbar spine disorder?  

E.  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's headaches permanently worsened in severity (was "aggravated") by active service?  

F.  If it is your opinion that there was permanent worsening of pre-service headaches during service, did such worsening represent the natural progression of the headache disorder OR was such worsening beyond a natural progression of the headache disorder?  

G.  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral hip disorder permanently worsened in severity (was "aggravated") by active service?  

H.  If it is your opinion that there was permanent worsening of pre-service bilateral hip disability during service, did such worsening represent the natural progression of the bilateral hip disorder OR was such worsening beyond a natural progression of the bilateral hip disorder?  

I.  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's cervical spine disorder permanently worsened in severity (was "aggravated") by active service?  

J.  If it is your opinion that there was permanent worsening of pre-service cervical spine disability during service, did such worsening represent the natural progression of the cervical spine disorder OR was such worsening beyond a natural progression of the cervical spine disorder?  

K.  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral shoulder disorder permanently worsened in severity (was "aggravated") by active service?  

L.  If it is your opinion that there was permanent worsening of pre-service bilateral shoulder disability during service, did such worsening represent the natural progression of the bilateral shoulder disorder OR was such worsening beyond a natural progression of the bilateral shoulder disorder?  

In responding to these questions, the examiner should note that temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, in contrast with symptoms, has worsened.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

The examiner is requested to provide a rationale for any opinion provided.  In the report, the examiner should refer to all medical and lay evidence of record used in making the conclusions.  If the examiner is unable to answer the questions presented without resort to speculation, he or she should so indicate the reason.

2.  After completing the requested actions, and any additional notification and/or development deemed warranted, the issues of service connection for bilateral knee disorder, thoracolumbar spine disorder, headaches, bilateral hip disorder, cervical spine disorder, and bilateral shoulder disorder should be readjudicated in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and representative an appropriate Supplemental Statement of the Case (SSOC), and should afford them the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It is the Veteran's responsibility to report for any scheduled examination and to cooperate in the development of the case, as the consequences of failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158 and 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


